Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 0:2-cv-60312

  JESUS GARCIA,
  ARMANDO RODRIGUEZ MARTINEZ,
  and all others similarly situated under
  29 U.S.C. §216(b),

        Plaintiffs,

  vs.

  BROTHERS FIRE PROTECTION, INC. and
  RICK A. SHEFFIELD, individually, and
  BRIAN A. KENNEY, individually,

        Defendants.
  _____________________________________________________/

                                        COMPLAINT
                      Collective Action Pursuant to 29 U.S.C. §216(b)

        Plaintiffs Jesus Garcia (“Garcia”) and Armando Rodriguez Martinez

  “Martinez”) on behalf of themselves and all others similarly situated under 29

  U.S.C. §216(b) (collectively “Plaintiffs”), by and through undersigned counsel,

  hereby sue Brothers Fire Protection, Inc. (the “Company”), Rick A. Sheffield

  (“Sheffield”), and Brian A. Kenney (“Kenney) (collectively referred to as

  “Defendants”) and allege as follows:




  1|Page
                                  PERERA BARNHART ALEMÁN
                         12555 Orange Drive· Suite 207 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 2 of 16




                                       Introduction

        1.    This is an action by Plaintiffs against Defendants for unpaid

  overtime wages pursuant to the Fair Labor Standards Act, 29 U.S.C. §§ 201 et

  seq. (“FLSA”).

        2.    Plaintiffs seek damages, reasonable attorneys’ fee and costs, and all

  other remedies allowable by law.

        3.    The FLSA counts are brought as a collective action pursuant to 29

  U.S.C. §216(b).

        4.    Defendants have failed to compensate similarly situated employees

  in accordance with the FLSA by depriving them of the FLSA’s required overtime

  premium wage payments.

                           Parties, Jurisdiction and Venue

        5.    Plaintiff Garcia resides in Miami-Dade County, Florida.

        6.    Plaintiff Martinez resides in Miami-Dade County, Florida.

        7.    The Company employs Plaintiffs in Broward County, Florida.

        8.    The Company conducts business in Broward County, Florida.

        9.    During the relevant period, Plaintiffs performed work for Defendant

  in Broward County, Florida.

        10.   Venue is proper in this Court because Defendants transact business

  in this District, Defendants employed Plaintiffs in this District, and the claims

  arose within this District.


  2|Page
                                PERERA BARNHART ALEMÁN
                       12555 Orange Drive· Suite 207 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 3 of 16




     A. Defendant’s Business And Interstate Commerce

        11.   The Company is a for-profit company providing inspection, design,

  and installation services for fire sprinklers in resident and commercial buildings.

        12.   The Company’s annual volume of sales or business exceeded

  $500,000 annually for the last three (3) years.

        13.   At all relevant times, Defendants employed two or more employees,

  including Plaintiffs, that customarily, continually, and regularly handled goods

  and materials that i) were purchased from a person or entity outside the state of

  Florida and/or ii) were purchased in Florida but had previously traveled through

  interstate commerce.

        14.   Upon information and belief, Defendants obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  funds outside the State of Florida, used electronic means to market and run their

  business in a way that was not limited to Florida, and otherwise regularly

  engaged in interstate commerce during the relevant period.

        15.   Defendants, upon information and belief, accepts credit card

  payments, wire transfers, and other forms of payments that are made or

  processed outside the state of Florida.




  3|Page
                               PERERA BARNHART ALEMÁN
                      12555 Orange Drive· Suite 207 · Davie, FL 33330
                   300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                         www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 4 of 16




          16.   The Company is engaged in interstate commerce and subject to the

  FLSA.

     B. Plaintiffs’ Employment With The Company.

          17.   Garcia began working for Defendants during 2011.

          18.   Garcia was hired by Defendants and given the title of “Installer.”

          19.   Garcia remained employed by Defendants as a titled “Installer” until

  December 24, 2020.

          20.   Martinez began working for Defendants on or about May 7, 2018.

          21.   Martinez was hired by Defendants and given the title of “Helper.”

          22.   Martinez remained employed by Defendants as a titled “Helper” until

  January 29, 2021.

          23.   Plaintiffs were compensated on an hourly basis.

     C. Defendants’ Timekeeping Violations and Failure To Pay Overtime
        Wages.

          24.   During the relevant period, Plaintiffs were required to be ready and

  waiting for pickup by a Company employee around 6 AM.

          25.   Once picked up by the Company representative, Plaintiffs would

  customarily and regularly go to the supervisor’s home and/or to a supply store

  to pick up materials for the day.

          26.   Defendants, however, did not being to compensate Plaintiffs until at

  least an hour later.



  4|Page
                                PERERA BARNHART ALEMÁN
                       12555 Orange Drive· Suite 207 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 5 of 16




           27.   Despite Defendants’ requirement to have Plaintiffs engage in this

  travel time, stop(s) for materials, and “pre-shift” work, this time was not

  recorded.

           28.   Moreover, Plaintiffs were not paid any rate of pay, regular or

  premium, for this time.

           29.   At the end of the “shift,” Defendants regularly required Plaintiffs to

  perform additional off-the-clock work, such as picking up materials for the

  following day. This time was not recorded nor paid.

           30.   These morning and/or late afternoon work hours resulted Plaintiffs

  working beyond forty (40) hours per week.

           31.   Defendants, at all material times, had knowledge of these hours

  worked by Plaintiffs but failed to pay Plaintiffs an overtime premium when they

  worked overtime hours.

     D. Defendant' Illegal Payment Practices Affected All Other Similarly
        Situated Employees.

           32.   Defendants’ pattern and practice of depriving similarly-situated

  Installers and Helpers of overtime compensation required by the FLSA extended

  to all Installers and Helpers working for Defendants during the last three (3)

  years.

           33.   Other Installers and Helpers have been subject to the very same

  unlawful payment practices as Garcia and Martinez.



  5|Page
                                 PERERA BARNHART ALEMÁN
                        12555 Orange Drive· Suite 207 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 6 of 16




            34.   Other Installers and Helpers customarily and regularly performed

  “pre-shift” and “post-shift” overtime work for which they were not compensated

  at all.

            35.   In fact, other Installers and Helpers, like Plaintiffs, were not allowed

  to record the compensable time.

            36.   Installers and Helpers for Defendants have worked over forty (40)

  hours a week during the last three (3) years without being paid at time-and-a-

  half their regular rate of pay for the overtime hours worked.

            37.   There are numerous similarly situated Installers.

                               COUNT I
        OVERTIME VIOLATIONS BY BROTHERS FIRE PROTECTION, INC.
                UNDER THE FAIR LABOR STANDARDS ACT

            38.   Plaintiffs re-allege and incorporate by reference the allegations in

  paragraphs 1 through 37 above as if fully set forth herein.

            39.   Upon information and belief, the Company’s annual volume of sales

  or business exceeded $500,000 during each calendar year of the relevant period.

            40.   As part of its business, the Company purchased goods and materials

  that traveled through interstate commerce during the relevant period.

            41.   During the relevant period, the Company obtained and solicited

  funds from non-Florida sources, accepted funds from non-Florida sources, used

  telephonic transmissions going over state lines to do its business, transmitted

  funds outside the State of Florida, and otherwise regularly engaged in interstate

  commerce.
  6|Page
                                  PERERA BARNHART ALEMÁN
                         12555 Orange Drive· Suite 207 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 7 of 16




        42.      During the relevant period, the Company, upon information and

  belief, accepted credit card payments, wire transfers, and other forms of

  payments that were made or processed outside the state of Florida.

        43.      During the relevant period, the Company was an employer engaged

  in interstate commerce and subject to the FLSA.

        44.      Plaintiffs have worked overtime hours during their tenures with the

  Company.

        45.      The Company, however, never paid Plaintiffs time-and-a-half their

  regular rate of pay for all hours worked over 40 in a workweek.

        46.      Plaintiffs are owed overtime back pay.

        47.      In addition, the Company is liable for double the overtime amounts

  owed as liquidated damages under the FLSA as a result of its intentional and

  willful violation of the FLSA as well as the application of a three-year statute of

  limitations.

        WHEREFORE, Plaintiffs respectfully request that the Court:

        a.       Enter judgment for Plaintiffs against the Company under the FLSA;

        b.       Award Plaintiffs actual damages for the unpaid overtime wages;

        c.       Award Plaintiffs liquidated damages;

        d.       Award Plaintiffs their attorneys’ fees and costs;

        e.       Award Plaintiffs all recoverable interest; and

        f.       Award any other relief this Honorable Court deems just and proper.


  7|Page
                                 PERERA BARNHART ALEMÁN
                        12555 Orange Drive· Suite 207 · Davie, FL 33330
                     300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                           www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 8 of 16




                                COUNT II
          OVERTIME VIOLATIONS AGAINST RICK A. SHEFFIELD UNDER
                     THE FAIR LABOR STANDARDS ACT

          48.   Plaintiffs re-allege and incorporates by reference the allegations in

  paragraphs 1 through 37 above as if fully set forth herein.

          49.   Sheffield operated the day-to-day activities of Defendants’ business,

  had supervisory authority over Plaintiffs, had control/access to Plaintiffs’ records

  for work hours and pay, and was partially or totally responsible for paying

  Plaintiffs’ wages.

          50.   Sheffield scrutinized Plaintiffs’ work and controlled how Plaintiffs

  did their jobs.

          51.   During    Plaintiffs’   employment        with    Defendants,   Plaintiffs

  consistently worked for Defendants over 40 hours per week.

          52.   During their employment with Defendants, Plaintiffs worked

  overtime hours for which they were not compensated at a rate of time-and-a-half

  their regularly rate of pay as required by the FLSA.

          53.   Plaintiffs are owed unpaid overtime compensation pursuant to the

  FLSA.

          54.   Sheffield did not compensate Plaintiffs for their overtime despite

  knowledge of the overtime hours Plaintiffs worked.

          55.   Sheffield is also jointly and severally liable for double the overtime

  amounts owed as liquidated damages under the FLSA as a result of his


  8|Page
                                PERERA BARNHART ALEMÁN
                       12555 Orange Drive· Suite 207 · Davie, FL 33330
                    300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                          www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 9 of 16




  intentional and willful violation of the FLSA for up to the three-year statute of

  limitations afforded by the FLSA.

        WHEREFORE, Plaintiffs respectfully requests that the Court:

               a. Enter judgment for Plaintiffs against Sheffield under the FLSA;

               b. Award Plaintiffs actual damages for the unpaid overtime wages;

               c.   Award Plaintiffs liquidated damages;

               d. Award Plaintiffs their attorneys’ fees and costs;

               e.   Award Plaintiffs all recoverable interest; and

               f.   Award any other relief this Honorable Court deems just and proper.



                                COUNT III
           OVERTIME VIOLATIONS AGAINST BRIAN A. KENNEY UNDER
                     THE FAIR LABOR STANDARDS ACT

        56.         Plaintiffs re-alleges and incorporates by reference the allegations in

  paragraphs 1 through 37 above as if fully set forth herein.

        57.         Kenney operated the day-to-day activities of Defendants’ business,

  had supervisory authority over Plaintiffs, had control/access to Plaintiffs’ records

  for work hours, and was partially or totally responsible for paying Plaintiffs’

  wages.

        58.         Kenney scrutinized Plaintiffs’ work and controlled how Plaintiffs did

  their job.




  9|Page
                                    PERERA BARNHART ALEMÁN
                           12555 Orange Drive· Suite 207 · Davie, FL 33330
                        300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                              www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 10 of 16




           59.     During    Plaintiffs’   employment        with    Defendants,   Plaintiffs

   consistently worked for Defendants over 40 hours per week.

           60.     During their employment with Defendants, Plaintiffs worked

   overtime hours for which they was not compensated at a rate of time-and-a-half

   their regularly rate of pay as required by the FLSA.

           61.     Plaintiffs are owed unpaid overtime compensation pursuant to the

   FLSA.

           62.     Kenney did not compensate Plaintiffs for their overtime despite

   knowledge of the overtime hours Plaintiffs worked.

           63.     Kenney is also jointly and severally liable for double the overtime

   amounts owed as liquidated damages under the FLSA as a result of their

   intentional and willful violation of the FLSA for up to the three-year statute of

   limitations afforded by the FLSA.

           WHEREFORE, Plaintiffs respectfully requests that the Court:

              a. Enter judgment for Plaintiffs against Kenney under the FLSA;

              b. Award Plaintiffs actual damages for the unpaid overtime wages;

              c.   Award Plaintiffs liquidated damages;

              d. Award Plaintiffs their attorneys’ fees and costs;

              e.   Award Plaintiffs all recoverable interest; and

              f.   Award any other relief this Honorable Court deems just and proper.




   10 | P a g e
                                   PERERA BARNHART ALEMÁN
                          12555 Orange Drive· Suite 207 · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 11 of 16




                             COUNT IV
   COLLECTIVE ACTION AGAINST BROTHERS FIRE PROTECTION, INC. FOR
              UNPAID OVERTIME WAGES UNDER THE FLSA

          64.     Plaintiffs re-allege and incorporate by reference the allegations in

   paragraphs 1 through 37 above as if fully set forth herein.

          65.     The Company’s pattern and practice of depriving workers of

   overtime compensation required by the FLSA extended to all Installers and

   Helpers.

          66.     Installers and Helpers throughout have all been subject to the very

   same unlawful payment practices as Garcia and Martinez.

          67.     Despite the Company’s requirement to have Installer engage in this

   travel time and stop(s) for materials, this time was not recorded.

          68.     Further, much like Garcia and Martinez, Installers would spend

   additional time after their workday to get materials and supplies.

          69.     Again, Installers were not permitted to record this travel time and

   stop(s) for materials.

          70.     The Company has employed dozens other Installers and Helpers

   during the relevant period.

          71.     Installers and Helpers for the Company have worked over forty (40)

   hours a week during the last three (3) years without being paid at time-and-a-

   half their regular rate of pay for the overtime hours worked.




   11 | P a g e
                                  PERERA BARNHART ALEMÁN
                         12555 Orange Drive· Suite 207 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 12 of 16




          72.     Other similarly situated Installers of the Company were also

   deprived overtime compensation at a rate of time-and-a-half their regularly rate

   of pay as required by the FLSA.

          WHEREFORE, Plaintiffs respectfully requests that the Court:

          a.      Enter an order certifying this case as a collective action;

          b.      Enter judgment against the Company under the FLSA;

          c.      Award all similarly situated opt-in plaintiffs actual damages for the

   unpaid wages;

          d.      Award all similarly situated opt-in plaintiffs liquidated damages;

          e.      Award attorneys’ fees and costs;

          f.      Award all recoverable interest; and

          g.      Award any other relief this Honorable Court deems just and proper.



                              COUNT V
      COLLECTIVE ACTION AGAINST SHEFFIELD FOR UNPAID OVERTIME
                       WAGES UNDER THE FLSA

          73.     Plaintiffs re-allege and incorporate by reference the allegations in

   paragraphs 1 through 37 above as if fully set forth herein.

          74.     Sheffield operated the day-to-day activities of Defendants’ business,

   had supervisory authority over Installers and Helpers, had control/access to

   records for work hours and pay, and was partially or totally responsible for

   paying Installers and Helpers during the relevant period.


   12 | P a g e
                                  PERERA BARNHART ALEMÁN
                         12555 Orange Drive· Suite 207 · Davie, FL 33330
                      300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                            www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 13 of 16




          75.      Sheffield scrutinized the work of Installers and Helpers during the

   relevant period and controlled how they did their jobs.

          76.      During the relevant period, Installers and Helpers consistently

   worked over 40 hours per week for Defendants.

          77.      During their employment with Defendants, Installers and Helpers

   worked overtime hours for which they were not compensated at a rate of time-

   and-a-half their regularly rate of pay as required by the FLSA.

          78.      Installers and Helpers are owed unpaid overtime compensation

   pursuant to the FLSA.

          79.      Sheffield did not compensate Installers and Helpers for their

   overtime despite knowledge of the overtime hours Plaintiffs worked.

          80.      Sheffield is also jointly and severally liable for double the overtime

   amounts owed as liquidated damages under the FLSA as a result of his

   intentional and willful violation of the FLSA for up to the three-year statute of

   limitations afforded by the FLSA.

          WHEREFORE, Plaintiffs respectfully requests that the Court:

              a. Enter judgment for Installers and Helpers against Sheffield under

                   the FLSA;

              b. Award Installers and Helpers actual damages for the unpaid

                   overtime wages;

              c.   Award Installers and Helpers liquidated damages;


   13 | P a g e
                                   PERERA BARNHART ALEMÁN
                          12555 Orange Drive· Suite 207 · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 14 of 16




              d. Award attorneys’ fees and costs;

              e.   Award all recoverable interest; and

              f.   Award any other relief this Honorable Court deems just and proper.



                             COUNT VI
   COLLECTIVE ACTION AGAINST KENNEY FOR UNPAID OVERTIME WAGES
                         UNDER THE FLSA

          81.      Plaintiffs re-allege and incorporate by reference the allegations in

   paragraphs 1 through 37 above as if fully set forth herein.

          82.      Kenney operated the day-to-day activities of Defendants’ business,

   had supervisory authority over Installers and Helpers, had control/access to

   records for work hours and pay, and was partially or totally responsible for

   paying Installers and Helpers during the relevant period.

          83.      Kenney scrutinized the work of Installers and Helpers during the

   relevant period and controlled how they did their jobs.

          84.      During the relevant period, Installers and Helpers consistently

   worked over 40 hours per week for Defendants.

          85.      During their employment with Defendants, Installers and Helpers

   worked overtime hours for which they were not compensated at a rate of time-

   and-a-half their regularly rate of pay as required by the FLSA.

          86.      Installers and Helpers are owed unpaid overtime compensation

   pursuant to the FLSA.


   14 | P a g e
                                   PERERA BARNHART ALEMÁN
                          12555 Orange Drive· Suite 207 · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 15 of 16




          87.      Kenney did not compensate Installers and Helpers for their overtime

   despite knowledge of the overtime hours Plaintiffs worked.

          88.      Kenney is also jointly and severally liable for double the overtime

   amounts owed as liquidated damages under the FLSA as a result of his

   intentional and willful violation of the FLSA for up to the three-year statute of

   limitations afforded by the FLSA.

          WHEREFORE, Plaintiffs respectfully requests that the Court:

              a. Enter judgment for Installers and Helpers against Kenney under the

                   FLSA;

              b. Award Installers and Helpers actual damages for the unpaid

                   overtime wages;

              c.   Award Installers and Helpers liquidated damages;

              d. Award attorneys’ fees and costs;

              e.   Award all recoverable interest; and

              f.   Award any other relief this Honorable Court deems just and proper.



                                          JURY TRIAL

   Plaintiffs hereby requests a trial by jury with respect to all claims so triable.




   15 | P a g e
                                   PERERA BARNHART ALEMÁN
                          12555 Orange Drive· Suite 207 · Davie, FL 33330
                       300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                             www.PBA-law.com · Phone (786) 485.5232
Case 0:21-cv-60312-WPD Document 1 Entered on FLSD Docket 02/08/2021 Page 16 of 16




                                         Respectfully submitted,

                                         /s/ J. Freddy Perera
                                         J. Freddy Perera, Esq.
                                         Florida Bar No. 93625
                                         freddy@pba-law.com
                                         Bayardo E. Alemán, Esq.
                                         Florida Bar No. 28791
                                         bayardo@pba-law.com
                                         Valerie Barnhart, Esq.
                                         Florida Bar No. 88549
                                         valerie@pba-law.com
                                         Brody M. Shulman, Esq.
                                         Florida Bar No. 92044
                                         brody@pba-law.com

                                         PERERA BARNHART ALEMAN
                                         12555 Orange Drive, Suite 207
                                         Davie, Florida 33330
                                         Phone: 786.485.5232
                                         Attorneys for Plaintiffs




   16 | P a g e
                              PERERA BARNHART ALEMÁN
                     12555 Orange Drive· Suite 207 · Davie, FL 33330
                  300 Sevilla Avenue · Suite 206 · Coral Gables, FL 33134
                        www.PBA-law.com · Phone (786) 485.5232
   #5028402 v1
